"White, J.
This case was considered in connection with the case of Harkness v. Corning, supra, and the principle announced in that ease determines this.
The only difference in the two cases is, in that case the estate in fee tail was created by will; in the present ease, it is created by deed. The right to curtesy is not affected by the difference in the mode in which the estates were, created.
There was no error in sustaining the demurrer to the petition.
Leave refused.
Hat, C. J., McIlvaine, Welch, and Rex, JJ., concurring.